Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 1-3 and 5 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to replace the term “obtainable” recited in claim 1, line 3 with the term “obtained”. 
	As to Claim 2: The applicants are advised to replace the term “obtainable” recited in claim 2, line 3 with the term “obtained”.
	As to Claims 3 and 5: The applicants are advised to replace the claimed phrase “to form a polyurethane pultrudate” in step v) with the new phrase “to form a cured polyurethane pultrudate”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to Claims 1 and 2: They recite earlier in the body of the claims “(B) a polyol component consisting of” (Emphasis added).  However, later in the body of the claims 1 and 2, they recite “the polyol component (B) comprises no polymer polyol” (Emphasis added).  Because there is inconsistency by using both open-ended and close-ended transitional phrases, it is not clear what applicants intended to claim, and thus, the scope of these claims cannot be ascertained. 
As to Claims 3 and 5: They recite, among other things, “desired length” (Emphasis added).  However, the term “desired” can be interpreted subjectively absent any definition or guidance in the specification.  The specification only repeats what is already in the claims without further explanation or definition (see, for example, Paragraph [0050] of applicants’ published application, i.e., US PG PUB 2020/0062887).  Thus, it is not clear what constitutes “desired length” as recited in claims 3 and 5. 
It is further noted since claims 4 and 6 depend from claims 1 and 2, they are rejected along with claims 1 and 2 because they incorporate all the limitations of claims 1 and 2 including those that are indefinite for the reasons provided above.  
Accordingly, the scope of these claims is deemed indefinite. 

4.	For record purposes, it is noted that there are no prior art rejections of present claims 1-6.
5.	The prior art made of record, namely, Nienkemper et al. (US 8,663,414) and Ferencz et al. (US 10,829,582), not relied upon is considered pertinent to applicants’ disclosure.  These references individually or in combination do not teach or would have suggested the claimed 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764